Citation Nr: 0628405	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-31 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDING OF FACT

The veteran's blood pressure, during the time relevant to 
this appeal, has not approximated a predominant diastolic 
pressure of 110 or more, or a predominant systolic pressure 
of 200 or more.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code (DC) 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO granted service connection for hypertension in a 
January 1990 rating decision and awarded a zero percent 
evaluation from March 8, 1988.  In two 1998 rating decisions, 
the RO increased the veteran's rating for her service-
connected hypertension to 10 percent, effective March 25, 
1997.  The veteran filed her current claim for an increased 
rating in January 2002.

A November 2001 private medical record showed the veteran had 
a blood pressure reading of 143/95.

A December 2001 private medical record showed a blood 
pressure reading of 147/95.

A February 9, 2002 private medical record showed a blood 
pressure reading of 142/90.  

A February 15, 2002 private medical record showed a blood 
pressure reading of 133/91.

Private medical records dated in March 2002 show the 
following blood pressure readings for the veteran:  134/111, 
137/89, and 138/87 on March 25, 2002; and 144/103 and 132/97 
on March 30, 2002.

The veteran, who was 45 years old, underwent a VA examination 
in June 2003.  She told the examiner her hypertension was 
diagnosed in 1981 and that she had been treated with 
hydrochlorothiazide and Cozaar.  According to the veteran, 
headaches and pain were the functional impairments resulting 
from her hypertension.  The veteran stood five feet and four 
inches and weighed 212 pounds.  Her three blood pressure 
readings were:  130/80, 128/90, and 130/80.  The examining 
physician diagnosed "no change" in the veteran's 
hypertension disorder.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing her claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a letter issued in May 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by her and which portion VA 
would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted May 2003 "duty to assist" letter was issued 
before the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate her claim 
and assist her in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for her 
service-connected hypertension.  Therefore, any lack of 
notice by the VA to the veteran as now required by Dingess 
and Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The preponderance of the objective and competent medical 
evidence supports the current rating for the veteran's 
service-connected hypertension.  The veteran's disorder is 
evaluated at 10 percent disabling pursuant to DC 7101.  The 
veteran's hypertension falls squarely under Diagnostic Code 
7101 (hypertension) and no other code would be more 
appropriate.  Pursuant to DC 7101, the term "hypertension" 
means the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, DC 7101, Note (1) (2005).

The schedular criteria under DC 7101 includes: For a rating 
of 10 percent, the diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more.  
In addition, a 10 percent rating also is available as the 
minimum evaluation for an individual with a history of 
diastolic pressure of 100 or more who requires continuous 
medication for control.  

For a rating of 20 percent, as sought by the veteran, the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure must be predominantly 200 or more.  

Applying the rating criteria above to the evidence on file, 
the Board finds that the veteran's condition most closely 
approximates the criteria for a rating of 10 percent, the 
current rating.  There are numerous blood pressure readings 
on file in the current period, including a reading of 134/111 
in March 2002.  The diastolic 111 reading suggests a 20 
percent rating (the diastolic pressure is predominantly 110 
or more), if there were more readings resembling its 
recording, but as it is the only reading to approach the 
criteria to meet a 20 percent rating, the Board finds that 
the preponderance of the evidence supports a schedular rating 
no higher than 10 percent.

For example, the veteran's three blood pressure readings at 
the June 2003 VA examination (130/80, 128/90, and 130/80), 
and the most recent blood pressure readings on file, are 
nowhere near the rating criteria for the higher rating of 20 
percent.  Accordingly, the Board finds that the schedular 
criteria for a rating higher than 10 percent have not been 
met.  It is noted that appellant has reported she now takes 
additional medication for control of the hypertension.  This 
satisfies the 10 percent criteria and there is no basis for a 
higher rating just because additional medication is used.

The preponderance of the objective and competent medical 
evidence supports the current rating for the veteran's 
service-connected hypertension.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102 (2005).

Finally, the Board has considered whether a higher evaluation 
of the veteran's service-connected hypertension is warranted 
on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).  However, in the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet App. 337 (1996).


ORDER

A rating in excess of 10 percent for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


